Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/US17/67931.
The response filed on November 30, 2021 has been entered.
Claims 1-4, 6, 9-12, 14, 16-17, 20-21, 24-28, and 30 are pending.

Election/Restrictions
Applicant’s election of Group I with a species election of (1) TdT as the polymerase, (3) Co+2 as the divalent cation, and (4) DNA as the target substrate in the reply filed on November 30, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
During a telephone conversation with John P. Iwanicki on March 8, 2022, polX family of DNA polymerase as the TdT was elected.
Claims 20, 28, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2021.
 

Claim for Domestic Priority
Applicants' claim for domestic priority under 35 USC 119(e) to US provisional application 62/437,349, filed 12/21/2016, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 6, 2019 and June 21, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims 2-4, 6, 9-12, 14, 16-17, 20-21, and 24-27 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “single stranded portion”.  The metes and bounds of the limitation in the context of the above claim are not clear. It is unclear as to which aspect of the target substrate the limitation refers to.   Clarification is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 9-12, 14, 16-17, 21, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motea (Terminal deoxynucleotidyl transferase: the story of a misguided DNA polymerase.  Biochim Biophys Acta. 2010 May;1804(5):1151-66. – Efcavitch (US 8,808,989 – form PTO-892), Azzawi (WO 2015/113828– form PTO-892), and FT-M1473A (FluoProbes. DMNP-EDTA, NP-EGTA. February 2, 2014 – form PTO-892. FT-M1473A was available to the public on February 2, 2014, as evidenced by WaybackMachine, see pages 4-7). 
Regarding claims 1, 14, and 16-17, Motea discloses a calf thymus terminal deoxynucleotidyl transferase (TdT) of the polX family of DNA polymerases that synthesizes polynucleotides in a template-independent manner (1st paragraph under “Introduction” page 2, 1st full paragraph at page 3, and 2nd paragraph at page 5).  Regarding claims 1, 12, and 21, Motea discloses that TdT synthesizes polynucleotides in a template-independent manner by randomly adding natural nucleotide triphosphate at the free 3’OH to a single-stranded DNA initiator sequence having a 3’ terminal nucleotide (3rd full paragraph at page 3 and 3rd paragraph at page 5). Regarding claims 1 and 24, Motea discloses that TdT requires divalent cations Mg2+ and Co2+ for catalytic activity and thereby polynucleotide synthesis (2nd full paragraph at page 6).
Because TdT randomly adds nucleotides to 3’-OH ends of single-stranded DNA, methods of synthesizing specific sequences of polynucleotides using TdT have been developed, such as the method of Efcavitch.  Regarding claims 1 and 4, Efcavitch discloses a method of enzymatic synthesis of sequence specific polynucleotide by extending the initiating sequence and then polynucleotide sequence in a stepwise fashion by using calf thymus TdT to incorporate nucleotide analogs having an unmodified 3’ hydroxyl and a cleavable terminating group, which pauses synthesis until the terminating group is cleaved upon which a subsequent nucleotide is incorporated (Column 1 lines 65 through Column 2, line 7 and Column 12, lines 36-50).  Regarding 
Neither Motea nor Efcavitch disclose using a chelating agent to bind and release divalent cations to modulate polymerization activity of TdT and thereby synthesis of sequence specific polynucleotides.
Azzawi discloses a method of modulating enzymatic activity of a polymerase by controlling the concentration of divalent cations in the reaction composition without modification of substrates (page 2, lines 13-14).  Regarding claim 1, Azzawi discloses a reaction composition comprising of a polymerase dependent on divalent cations for enzymatic activity, a divalent cation, a chelating agent that binds to the divalent cation depending on pH and/or temperature, and a substrate (page 3, lines 16-23, page 4, lines 4-5, page 4 lines 21-31, and claims 1-13).  Regarding claims 2-3, Azzawi discloses that changing the temperature results in a change of pH in the reaction composition, resulting in release of the divalent cations, activating the polymerase, and the change in polymerase activity is reversible (page 3, lines 24-28). Regarding claim 24, Azzawi discloses the divalent cations as Mg2+ or Co2+ (page 5, lines 13-15).  Regarding claims 25-26, Azzawi discloses that the chelating agent is present in a molar excess compared 
FT-M1473A discloses a photolabile chelator DMNP-EDTA that binds Mg2+ or Co2+ (page 2). Regarding claim 2, FT-M1473A disclose that DMNP-EDTA is used to raise or lower concentrations of free divalent cations depending on lack of illumination or illumination.  Upon illumination with light, DMNP-EDTA is cleaved and releases free divalent cations (page 2).   
Therefore, combining the above references, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the method of Efcavitch by modulating enzymatic synthesis of a sequence specific polynucleotide by (1) combining TdT, nucleotide triphosphate, a target DNA substrate comprising an initiator sequence and a free 3’-OH,  Mg2+ or Co2+ immobilized on a support, and DMNP-EDTA chelator which locks Mg2+ or Co2+ in place that is present in molar excess to the Mg2+ or Co2+, (2) releasing Mg2+ or Co2+ upon illumination with light thereby activating TdT, which adds the nucleotide triphosphate to the free 3’-OH of the DNA substrate, (4) flushing away the nucleotide triphosphate, and (5) introducing the subsequence nucleotide trisphosphate to be added, and (6) repeating steps (4) and (5) until the sequence specific DNA is completed.  One having ordinary skill in the art would have been motivated to modulate polymerase activity of TdT in making a sequence specific DNA because TdT randomly adds nucleotide triphosphates.  One having ordinary skill in the art would have been motivated to activate/inactivate polymerase activity of TdT by controlling the concentration of divalent 2+ or Co2+ thereby activating/inactivating polymerase activity of TdT enabling addition of a nucleotide in a sequence specific manner instead of varying the temperature of the reaction since TdT is not a thermostable polymerase and illumination with light can precisely and quickly target enzymatic DNA synthesis.  One having ordinary skill in the art would have had a reasonable expectation of success since Azzawi discloses activating/in activating the enzymatic activity of a DNA polymerase by modulating divalent cations needed for catalysis with a chelator and tFT-M1473A discloses a photolabile chelator that binds Mg2+ or Co2+. The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (modulating polymerase activity of TdT by controlling availability of divalent cations needed for polymerase activity with chelators or the photolabile DMNP-EDTA chelator) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (enzymatic synthesis of a sequence specific DNA using TdT)) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Therefore, the above references render claims 1-4, 6, 9-12, 14, 16-17, 21, and 24-27 prima facie obvious.

s 1-4, 6, 9-12, 14, 16-17, 21, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motea (Terminal deoxynucleotidyl transferase: the story of a misguided DNA polymerase.  Biochim Biophys Acta. 2010 May;1804(5):1151-66. – form PTO-892), Kalhor (US 10,745,814 – form PTO-892), Azzawi (WO 2015/113828– form PTO-892), and FT-M1473A (FluoProbes. DMNP-EDTA, NP-EGTA. February 2, 2014 – form PTO-892. FT-M1473A was available to the public on February 2, 2014, as evidenced by WaybackMachine, see pages 4-7). 
Regarding claims 1, 14, and 16-17, Motea discloses a calf thymus terminal deoxynucleotidyl transferase (TdT) of the polX family of polymerases that synthesizes polynucleotides in a template-independent manner (1st paragraph under “Introduction” page 2, 1st full paragraph at page 3, and 2nd paragraph at page 5).  Regarding claims 1, 12, and 21, Motea discloses that TdT synthesizes polynucleotides in a template-independent manner by randomly adding natural nucleotide triphosphate at the free 3’OH to a single-stranded DNA initiator sequence having a 3’ terminal nucleotide (3rd full paragraph at page 3 and 3rd paragraph at page 5). Regarding claims 1 and 24, Motea discloses that TdT requires divalent cations Mg2+ and Co2+ for catalytic activity and thereby polynucleotide synthesis (2nd full paragraph at page 6).
Because TdT randomly adds nucleotides to 3’-OH ends of single-stranded DNA, methods of synthesizing specific sequences of polynucleotides using TdT have been developed, such as the method of Kalhor.  Regarding claim 1, Kalhor discloses a method of modulating enzymatic synthesis of a polynucleotide by combining a template-independent polymerase, selected nucleotide triphosphate, a divalent cation in an aqueous reaction medium including a target substrate comprising an initiator sequence and having a 3’ terminal nucleotide, wherein the availability of the divalent cation is controlled by pH (claims 1 and 30).  Kalhor discloses that the template-independent polymerase is inactive to add the 2+ and Co2+ (claim 28).   
Neither Motea nor Kalhor disclose using a chelating agent to bind and release divalent cations to modulate polymerization activity of TdT and thereby synthesis of sequence specific polynucleotides.
2+ or Co2+ (page 5, lines 13-15).  Regarding claims 25-26, Azzawi discloses that the chelating agent is present in a molar excess compared to the divalent cation in the reaction medium (page 6, lines 1-19). Regarding claim 27, Azzawi discloses that the chelating agent is within a ration of greater than 1:1 to 10:1 of the divalent cation (page 6, lines 1-19).
FT-M1473A discloses a photolabile chelator DMNP-EDTA that binds Mg2+ or Co2+ (page 2). Regarding claim 2, FT-M1473A disclose that DMNP-EDTA is used raise or lower concentrations of free divalent cations depending on lack of illumination or illumination.  Upon illumination with light, DMNP-EDTA is cleaved and releases divalent cations (page 2).   
Therefore, combining the above references, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the method of Kalhor by modulating enzymatic synthesis of a sequence specific 2+ or Co2+ immobilized on a support, and DMNP-EDTA chelator which locks Mg2+ or Co2+ in place that is present in molar excess to the Mg2+ or Co2+, (2) releasing Mg2+ or Co2+ upon illumination with light thereby activating TdT, which adds the nucleotide triphosphate to the free 3’-OH of the DNA substrate, (4) flushing away the nucleotide triphosphate, and (5) introducing the subsequence nucleotide trisphosphate to be added, and (6) repeating steps (4) and (5) until the sequence specific DNA is completed.  One having ordinary skill in the art would have been motivated to activate/inactivate polymerase activity of TdT by controlling the concentration of divalent cations in the reaction composition with a chelator such as DMNP-EDTA to release/lock Mg2+ or Co2+ thereby activating/inactivating polymerase activity of TdT enabling addition of a nucleotide in a sequence specific manner since illumination with light can precisely and quickly target enzymatic DNA synthesis thereby avoiding the steps of repeatedly increasing/decreasing pH levels of the reaction site.  One having ordinary skill in the art would have had a reasonable expectation of success since Azzawi discloses activating/in activating the enzymatic activity of a DNA polymerase by modulating divalent cations needed for catalysis with a chelator and tFT-M1473A discloses a photolabile chelator that binds Mg2+ or Co2+.The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (modulating polymerase activity of TdT by controlling availability of divalent cations needed for polymerase activity with chelators or the photolabile DMNP-EDTA chelator) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (enzymatic synthesis of a sequence specific DNA using TdT)) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
prima facie obvious.

Claims 1-4, 6, 9-12, 14, 16-17, 21, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motea (Terminal deoxynucleotidyl transferase: the story of a misguided DNA polymerase.  Biochim Biophys Acta. 2010 May;1804(5):1151-66. – form PTO-892), Church (US 10,774,366 – form PTO-892), Azzawi (WO 2015/113828– form PTO-892), and FT-M1473A (FluoProbes. DMNP-EDTA, NP-EGTA. February 2, 2014 – form PTO-892. FT-M1473A was available to the public on February 2, 2014, as evidenced by WaybackMachine, see pages 4-7). 
Regarding claims 1, 14, and 16-17, Motea discloses a calf thymus terminal deoxynucleotidyl transferase (TdT) of the polX family of polymerases that synthesizes polynucleotides in a template-independent manner (1st paragraph under “Introduction” page 2, 1st full paragraph at page 3, and 2nd paragraph at page 5).  Regarding claims 1, 12, and 21, Motea discloses that TdT synthesizes polynucleotides in a template-independent manner by randomly adding natural nucleotide triphosphate at the free 3’OH to a single-stranded DNA initiator sequence having a 3’ terminal nucleotide (3rd full paragraph at page 3 and 3rd paragraph at page 5). Regarding claims 1 and 24, Motea discloses that TdT requires divalent cations Mg2+ and Co2+ for catalytic activity and thereby polynucleotide synthesis (2nd full paragraph at page 6).
Because TdT randomly adds nucleotides to 3’-OH ends of single-stranded DNA, methods of synthesizing specific sequences of polynucleotides using TdT have been developed, such as the method of church.  Regarding claim 1, Church discloses a method of modulating enzymatic synthesis of a polynucleotide by combining a template-independent polymerase, selected nucleotide triphosphate, a divalent cation in an aqueous reaction medium including an target substrate comprising an initiator sequence and having a 3’ terminal nucleotide and determining whether the selected nucleotide has been added to the terminal nucleotide by monitory of a fluorescent signal and removing an incorrectly added nucleotide until the selected nucleotide has been added (claims 1 and 5-7).  Regarding claim 4, Church discloses repeatedly adding subsequent nucleotides until the polynucleotide is formed (claims 1 and 4-5).  Regarding claim 6, Church discloses that the target substrate in immobilized to a reaction site on a support, such as a flow cell channel, microfluidics channel, or a reaction chamber (Column 3, lines 6-15 and Column 4, lines 32-41).  Regarding claim 9, Church discloses providing a plurality of target substrates to the reaction sites (claim 4).  Regarding claim 10, Church discloses removing reagents by a volume of wash fluid (claim 11).  Regarding claim 11, Church discloses delivering the reactions reagents by fluid delivery comprising of microfluidics (claim 12).  Regarding claim 12, Church discloses that the selected nucleotide triphosphate is a natural nucleotide or a nucleotide analog (claim 1). Regarding claims 14 and 16-17, Church discloses that the template-independent polymerase is a terminal deoxynucleotide transferase (TdT), which is a polX family of polymerases (claim 3). Regarding claim 21, Church discloses that the target substrate is a DNA oligonucleotide primer (Column 5, line 55-56).  Regarding claim 24, Church discloses that the cation is Mg2+ and Co2+ (Column 25, lines 62-66).
Neither Motea nor Church disclose using a chelating agent to bind and release divalent cations to modulate polymerization activity of TdT and thereby synthesis of sequence specific polynucleotides.
2+ or Co2+ (page 5, lines 13-15).  Regarding claims 25-26, Azzawi discloses that the chelating agent is present in a molar excess compared to the divalent cation in the reaction medium (page 6, lines 1-19). Regarding claim 27, Azzawi discloses that the chelating agent is within a ration of greater than 1:1 to 10:1 of the divalent cation (page 6, lines 1-19).
FT-M1473A discloses a photolabile chelator DMNP-EDTA that binds Mg2+ or Co2+ (page 2). Regarding claim 2, FT-M1473A disclose that DMNP-EDTA is used raise or lower concentrations of free divalent cations depending on lack of illumination or illumination.  Upon illumination with light, DMNP-EDTA is cleaved and releases divalent cations (page 2).   
Therefore, combining the above references, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the method of Church by modulating enzymatic synthesis of a sequence specific 2+ or Co2+ immobilized on a support, and DMNP-EDTA chelator which locks Mg2+ or Co2+ in place that is present in molar excess to the Mg2+ or Co2+, (2) releasing Mg2+ or Co2+ upon illumination with light thereby activating TdT, which adds the nucleotide triphosphate to the free 3’-OH of the DNA substrate, (4) flushing away the nucleotide triphosphate, and (5) introducing the subsequence nucleotide trisphosphate to be added, and (6) repeating steps (4) and (5) until the sequence specific DNA is completed.  One having ordinary skill in the art would have been motivated to activate/inactivate polymerase activity of TdT by controlling the concentration of divalent cations in the reaction composition with a chelator such as DMNP-EDTA to release/lock Mg2+ or Co2+ thereby activating/inactivating polymerase activity of TdT enabling addition of a nucleotide in a sequence specific manner since illumination with light can precisely and quickly target enzymatic DNA synthesis thereby eliminating the steps of repeatedly determining whether a correct nucleotide has been added.  One having ordinary skill in the art would have had a reasonable expectation of success since Azzawi discloses activating/in activating the enzymatic activity of a DNA polymerase by modulating divalent cations needed for catalysis with a chelator and tFT-M1473A discloses a photolabile chelator that binds Mg2+ or Co2+.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (modulating polymerase activity of TdT by controlling availability of divalent cations needed for polymerase activity with chelators or the photolabile DMNP-EDTA chelator) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (enzymatic synthesis of a sequence specific RNA using TdT)) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

 

Claims 1-4, 6, 9-12, 14, 16-17, 21, and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of US Patent No. 10,745,814 (reference patent) in view of Motea (Terminal deoxynucleotidyl transferase: the story of a misguided DNA polymerase.  Biochim Biophys Acta. 2010 May;1804(5):1151-66. – form PTO-892), Azzawi (WO 2015/113828– form PTO-892), and FT-M1473A (FluoProbes. DMNP-EDTA, NP-EGTA. February 2, 2014 – form PTO-892. FT-M1473A was available to the public on February 2, 2014, as evidenced by WaybackMachine, see pages 4-7). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1 and 30-31 of the reference patent recites the limitation of a method of modulating enzymatic synthesis of a polynucleotide by combining a template-independent DNA polymerase, selected nucleotide triphosphate, a divalent cation in an aqueous reaction medium including an target substrate comprising an initiator sequence and having a 3’ terminal nucleotide, wherein the availability of the divalent cation is controlled by pH and 2+ and Co2+ and has common subject matter with claim 24 of the instant application.
The reference patent does not recite using a chelating agent to bind and release divalent cations to modulate polymerization activity of TdT and thereby synthesis of sequence specific polynucleotides.
Regarding claims 1, 14, and 16-17 of the instant application, Motea discloses a calf thymus terminal deoxynucleotidyl transferase (TdT) of the polX family of polymerases that synthesizes polynucleotides in a template-independent manner (1st paragraph under “Introduction” page 2, 1st full paragraph at page 3, and 2nd paragraph at page 5).  Regarding claims 1, 12, and 21 of the instant application, Motea discloses that TdT synthesizes polynucleotides in a template-independent manner by randomly adding natural nucleotide triphosphate at the free 3’OH to a single-stranded DNA initiator sequence having a 3’ terminal nucleotide (3rd full paragraph at page 3 and 3rd paragraph at page 5). Regarding claims 1 and 24 of the instant application, Motea discloses that TdT requires divalent cations Mg2+ and Co2+ for catalytic activity and thereby polynucleotide synthesis (2nd full paragraph at page 6).
Azzawi discloses a method of modulating enzymatic activity of a polymerase by controlling the concentration of divalent cations in the reaction composition without modification of substrates (page 2, lines 13-14).  Regarding claim 1 of the instant application, Azzawi discloses a reaction composition comprising of a polymerase dependent on divalent cations for enzymatic activity, a divalent cation, a chelating agent that binds to the divalent cation depending on pH and/or temperature, and a substrate (page 3, lines 16-23, page 4, lines 4-5, page 4 lines 21-31, and claims 1-13).  Regarding 2+ or Co2+ (page 5, lines 13-15).  Regarding claims 25-26 of the instant application, Azzawi discloses that the chelating agent is present in a molar excess compared to the divalent cation in the reaction medium (page 6, lines 1-19). Regarding claim 27 of the instant application, Azzawi discloses that the chelating agent is within a ration of greater than 1:1 to 10:1 of the divalent cation (page 6, lines 1-19).
FT-M1473A discloses a photolabile chelator DMNP-EDTA that binds Mg2+ or Co2+ (page 2). Regarding claim 2 of the instant application, FT-M1473A disclose that DMNP-EDTA is used raise or lower concentrations of free divalent cations depending on lack of illumination or illumination.  Upon illumination with light, DMNP-EDTA is cleaved and releases divalent cations (page 2).   
Therefore, combining the above references, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify claims 1-48 of the reference patent by using a chelator agent such as DMNP-EDTA to modulate enzymatic synthesis of a sequence specific polynucleotide by (1) combining TdT, nucleotide triphosphate, a target DNA substrate comprising an initiator sequence and a free 3’-OH,  Mg2+ or Co2+ immobilized on a support, and DMNP-EDTA chelator which locks Mg2+ or Co2+ in place that is present in molar excess to the Mg2+ or Co2+, (2) releasing Mg2+ or Co2+ upon illumination with light thereby activating TdT, which adds the nucleotide triphosphate to the free 3’-OH of the DNA substrate, (4) 2+ or Co2+ thereby activating/inactivating polymerase activity of TdT enabling addition of a nucleotide in a sequence specific manner since illumination with light can precisely and quickly target enzymatic DNA synthesis thereby avoiding the steps of repeatedly increasing/decreasing pH levels of the reaction site.  One having ordinary skill in the art would have had a reasonable expectation of success since Azzawi discloses activating/in activating the enzymatic activity of a DNA polymerase by modulating divalent cations needed for catalysis with a chelator and tFT-M1473A discloses a photolabile chelator that binds Mg2+ or Co2+.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (modulating polymerase activity of TdT by controlling availability of divalent cations needed for polymerase activity with chelators or the photolabile DMNP-EDTA chelator) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (enzymatic synthesis of a sequence specific DNA using TdT)) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Therefore, the conflicting claims are not patentably distinct from each other.    

Claims 1-4, 6, 9-12, 14, 16-17, 21, and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 10,774,366 (reference patent) in view of Motea (Terminal deoxynucleotidyl transferase: the story of a misguided DNA polymerase.  Biochim Biophys Acta. 2010 May;1804(5):1151-66. – form PTO-892), Azzawi (WO 2015/113828– form PTO-892), and FT-M1473A (FluoProbes. DMNP-EDTA, NP-EGTA. February 2, 2014 – form PTO-892. FT-M1473A was available to the public on February 2, 2014, as evidenced by WaybackMachine, see pages 4-7). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claim 1 of the reference patent recites the limitation of a method of enzymatic synthesis of polynucleotides by combining a template-independent DNA polymerase, selected nucleotide triphosphate, a cation in an aqueous reaction medium including an target substrate comprising an initiator sequence and having a 3’ terminal nucleotide and determining whether the selected nucleotide has been added to the terminal nucleotide by monitory of a fluorescent signal and removing an incorrectly added nucleotide until the selected nucleotide has been added and has common subject matter with claim 1 of the instant application. Claims 1 and 4-5 of the reference patent recites the limitation of repeating steps of adding specific nucleotides until the polynucleotides is formed and has common subject matter with claim 4 of the instant application.  Claim 4 of the ference patent recites the limitation of providing a plurality of target substrates at a plurality of reactions site and has common subject matter with claim 9 of the instant application.  Claim 11 of the reference patent recites the limitation of removing reagents by a volume of wash and has common subject matter with claim 10 of the instant application. Claim 12 of the reference patent recites the limitation of delivering the 
The reference patent does not recite using a chelating agent to bind and release divalent cations to modulate polymerization activity of TdT and thereby synthesis of sequence specific polynucleotides.
Regarding claims 1, 14, and 16-17 of the instant application, Motea discloses a calf thymus terminal deoxynucleotidyl transferase (TdT) of the polX family of polymerases that synthesizes polynucleotides in a template-independent manner (1st paragraph under “Introduction” page 2, 1st full paragraph at page 3, and 2nd paragraph at page 5).  Regarding claims 1, 12, and 21 of the instant application, Motea discloses that TdT synthesizes polynucleotides in a template-independent manner by randomly adding natural nucleotide triphosphate at the free 3’OH to a single-stranded DNA initiator sequence having a 3’ terminal nucleotide (3rd full paragraph at page 3 and 3rd paragraph at page 5). Regarding claims 1 and 24 of the instant application, Motea discloses that TdT requires divalent cations Mg2+ and Co2+ for catalytic activity and thereby polynucleotide synthesis (2nd full paragraph at page 6).
Azzawi discloses a method of modulating enzymatic activity of a polymerase by controlling the concentration of divalent cations in the reaction composition without 2+ or Co2+ (page 5, lines 13-15).  Regarding claims 25-26 of the instant application, Azzawi discloses that the chelating agent is present in a molar excess compared to the divalent cation in the reaction medium (page 6, lines 1-19). Regarding claim 27 of the instant application, Azzawi discloses that the chelating agent is within a ration of greater than 1:1 to 10:1 of the divalent cation (page 6, lines 1-19).
FT-M1473A discloses a photolabile chelator DMNP-EDTA that binds Mg2+ or Co2+ (page 2). Regarding claim 2 of the instant application, FT-M1473A disclose that DMNP-EDTA is used raise or lower concentrations of free divalent cations depending on lack of illumination or illumination.  Upon illumination with light, DMNP-EDTA is cleaved and releases divalent cations (page 2).   
Therefore, combining the above references, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify claims 1-48 of the reference patent by using a chelator agent such as DMNP-EDTA to modulate enzymatic synthesis of a sequence specific polynucleotide by (1) 2+ or Co2+ immobilized on a support, and DMNP-EDTA chelator which locks Mg2+ or Co2+ in place that is present in molar excess to the Mg2+ or Co2+, (2) releasing Mg2+ or Co2+ upon illumination with light thereby activating TdT, which adds the nucleotide triphosphate to the free 3’-OH of the DNA substrate, (4) flushing away the nucleotide triphosphate, and (5) introducing the subsequence nucleotide trisphosphate to be added, and (6) repeating steps (4) and (5) until the sequence specific DNA is completed and delivering one or more the reaction reagents with a pipette, which are routinely used.  One having ordinary skill in the art would have been motivated to activate/inactivate polymerase activity of TdT by controlling the concentration of divalent cations in the reaction composition with a chelator such as DMNP-EDTA to release/lock Mg2+ or Co2+ thereby activating/inactivating polymerase activity of TdT enabling addition of a nucleotide in a sequence specific manner since illumination with light can precisely and quickly target enzymatic DNA synthesis thereby eliminating the steps of repeatedly determining whether a correct nucleotide has been added.  One having ordinary skill in the art would have had a reasonable expectation of success since Azzawi discloses activating/in activating the enzymatic activity of a DNA polymerase by modulating divalent cations needed for catalysis with a chelator and tFT-M1473A discloses a photolabile chelator that binds Mg2+ or Co2+.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (modulating polymerase activity of TdT by controlling availability of divalent cations needed for polymerase activity with chelators or the photolabile DMNP-EDTA chelator) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (enzymatic synthesis of a sequence 
Therefore, the conflicting claims are not patentably distinct from each other.    


Conclusion

	Claims 1-4, 6, 9-12, 14, 16-17, 20-21, 24-28, and 30 are pending.

	Claims 20, 28, and 30 are withdrawn.

	Claims 1-4, 6, 9-12, 14, 16-17, 21, and 24-27 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652